DETAILED ACTION
Response to Amendment 

The following is in response to the amendment of December 1, 2021.


Claim Rejections - 35 USC § 102
The amendment to the claims overcomes the rejection of  claims 8-15 under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR 10-1299665).  

Allowable Subject Matter
Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In a method of manufacturing pulp using corn stalks comprising cutting the corn stalks into pieces, filtering out foreign substances from the cut pieces of the corn stalks, separating and discharging the cut corn stalks into rind and pith, pretreating the corn stalks by filtering the rind and pith of the corn stalks and flakes of the rind, removing a portion of hemicellulose of the rind, and cooking the rind from which the portion of hemicellulose has been removed using caustic soda and sodium carbonate, the prior art does not disclose or suggest separating and discharging the cut corn stalks into rind and pith under a centrifugal force using a separation unit,  separating the corn stalks into rind and pith once more, and crushing and finely fragmenting the rind and the pith into a chip form.
The closest prior art to Park does not teach or suggest successive steps of separating the corn stalks into rind and pith, the first separation step being under a centrifugal force, and the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Eric Hug/Primary Examiner, Art Unit 1748